In re Stemley, Louis Samson; applying for remedial/supervisory writs; to the Court of Appeal, Fourth Circuit, No. KW-6991; Parish of Orleans, Criminal District Court, Div. “F”, Nos. 312-342, 313-053 and 313-040.
Prior report: La.App., 521 So.2d 1271.
Denied. Only the defendant’s conviction for attempted forcible rape was on appeal in the Fourth Circuit and we find no error in the judgment of that court affirming defendant’s conviction and sentence. Defendant may apply to the district court for reinstatement of his appellate rights in his remaining cases, Nos. 312-342 and 313-053. State v. Counterman, 475 So.2d 336 (La.1985).